Proskauer, J.
On September 13, 1923, plaintiff as tenant entered into a lease with defendant “ for the term of one year after completion of building.” On September twenty-fifth the defend*675ant advised the plaintiff that the apartment “ would be ready for occupancy October 1st, 1923.” The plaintiff inspected the apartment on September thirtieth and found an unimportant amount of work still required in the apartment. In fact a certificate of occupancy was issued by the superintendent of buildings on October fourth. The plaintiff summarily demanded the return of a deposit of sixty-two dollars, made with the defendant, and has recovered judgment therefor. The defendant counterclaims for the rent from October fourth to the end of the month of October. There was no justification for the tenant’s demand. The landlord’s. letter did not constitute a warranty that the apartment would be finally completed on October first and the delay of three days was inconsequential.
Judgment reversed, with thirty dollars costs, judgment directed for the defendant on the counterclaim for fifty-three dollars and thirty cents, with interest from October 4, 1923, and dismissing the complaint, with costs.
Guy and Burr, JJ., concur.
Judgment reversed.